EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Indranil Sarkar, Reg. No. 79,432 on May 28, 2021.
The claims are presented below in two sets: a first set indicating the amendments being made in editing mark-up and a second set which is the final form with all Examiner’s amendments having been entered. Only the claims presented below are being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment filed November 30, 2020.

Claims being Amended in this Examiner’s Amendment, with mark-up
Claim 1. A computer-implemented method comprising:
receiving a first address and a second address representing one or more physical locations involved in an online transaction, the first address including n morphemes and the second address including m morphemes, wherein a morpheme is a smallest semantic unit in an address, and wherein n and m are both natural numbers;
determining first correlation values between the n morphemes and the m morphemes;
for each of the n morphemes as a first morpheme:
the[[a]] first morpheme and
recording a target correlation value between the first morpheme and the second morpheme as part of a set of n target correlation values;
obtaining a second correlation value between the first address and the second address based on the n target correlation values, wherein the second correlation value is a summation of a plurality of values of the n target correlation values; and
analyzing a correlation between the first address and the second address based on the second correlation value.

Claim 8. A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
receiving a first address and a second address representing one or more physical locations involved in an online transaction, the first address including n morphemes and the second address including m morphemes, wherein a morpheme is a smallest semantic unit in an address, and wherein n and m are both natural numbers;
determining first correlation values between the n morphemes and the m morphemes;
for each of the n morphemes as a first morpheme:
selecting a second morpheme of the m morphemes that best matches [[a]]the first morpheme and

obtaining a second correlation value between the first address and the second address based on the n target correlation values, wherein the second correlation value is a summation of a plurality of values of the n target correlation values; and
analyzing a correlation between the first address and the second address based on the second correlation value.

Claim 15.  A computer-implemented system, comprising: one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
receiving a first address and a second address representing one or more physical locations involved in an online transaction, the first address including n morphemes and the second address including m morphemes, wherein a morpheme is a smallest semantic unit in an address, and wherein n and m are both natural numbers;
determining first correlation values between the n morphemes and the m morphemes;
for each of the n morphemes as a first morpheme:
the first morpheme  and
recording a target correlation value between the first morpheme and the second morpheme as part of a set of n target correlation values;
obtaining a second correlation value between the first address and the second address based on the n target correlation values, wherein the second correlation value is a summation of a plurality of values of the n target correlation values; and
analyzing a correlation between the first address and the second address based on the second correlation value.

Claims being Amended in this Examiner’s Amendment, in Final Form
Claim 1. A computer-implemented method comprising:
receiving a first address and a second address representing one or more physical locations involved in an online transaction, the first address including n morphemes and the second address including m morphemes, wherein a morpheme is a smallest semantic unit in an address, and wherein n and m are both natural numbers;
determining first correlation values between the n morphemes and the m morphemes;
for each of the n morphemes as a first morpheme:
selecting a second morpheme of the m morphemes that best matches the
first morpheme based on the first correlation values and a preset algorithm; and

obtaining a second correlation value between the first address and the second address based on the n target correlation values, wherein the second correlation value is a summation of a plurality of values of the n target correlation values; and
analyzing a correlation between the first address and the second address based on the second correlation value.

Claim 8. A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
receiving a first address and a second address representing one or more physical locations involved in an online transaction, the first address including n morphemes and the second address including m morphemes, wherein a morpheme is a smallest semantic unit in an address, and wherein n and m are both natural numbers;
determining first correlation values between the n morphemes and the m morphemes;
for each of the n morphemes as a first morpheme:
selecting a second morpheme of the m morphemes that best matches the first morpheme based on the first correlation values and a preset algorithm; and
recording a target correlation value between the first morpheme and the second morpheme as part of a set of n target correlation values;

analyzing a correlation between the first address and the second address based on the second correlation value.

Claim 15.  A computer-implemented system, comprising: one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
receiving a first address and a second address representing one or more physical locations involved in an online transaction, the first address including n morphemes and the second address including m morphemes, wherein a morpheme is a smallest semantic unit in an address, and wherein n and m are both natural numbers;
determining first correlation values between the n morphemes and the m morphemes;
for each of the n morphemes as a first morpheme:
selecting a second morpheme of the m morphemes that best matches the first morpheme based on the first correlation values and a preset algorithm; and
recording a target correlation value between the first morpheme and the second morpheme as part of a set of n target correlation values;

analyzing a correlation between the first address and the second address based on the second correlation value.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 8, 15, and claims depending therefrom, the cited art of record does not, in any combination obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest “for each of the n morphemes as a first morpheme: selecting a second morpheme of the m morphemes that best matches the first morpheme based on the first correlation values and a preset algorithm; and recording a target correlation value between the first morpheme and the second morpheme as part of a set of n target correlation values; obtaining a second correlation value between the first address and the second address based on the n target correlation values, wherein the second correlation value is a summation of a plurality of values of the n target correlation values; and analyzing a correlation between the first address and the second address based on the second correlation value," and all supporting limitations thereof.
The closest cited art of record includes Chew and Davis. Chew and Davis in combination disclose some of the features of the allowed claims as set forth in the Final 
Davis is directed towards a system of determining accuracy in user given physical addresses (Davis Abstract). Input physical addresses from users are processed first by parsing an received, unstructured string containing a physical address, where the objective of the parsing stage is “to create a tuple containing every significant piece of information from the original address string.” (Davis page 116). The “every significant piece of information” parsing of Davis corresponds to the claimed “address including n morphemes.” An example of Davis’s created tuple is given on page 118 and includes several address components, in their most smallest semantic unit. Davis then discloses a matching process that matches the data contained in the address tuple “with attributes of the object classes that compose the addressing database.” (Davis page 118). Broadly construed, the claimed “first correlation value” maps to Davis’s matching between an element of the parsed address tuple and data in the addressing database indicating a Boolean true or false for whether there was a match. (Davis page 119). The allowed claims distinguish over Davis in the following ways: while Davis discloses matching, Davis’s matching does not teach that number values (for greater granularity/precision) could be returned from its match function, rather than just a “true” and “false” value.  While Davis does teach selecting a best matching database address component (corresponding to the claimed “selecting a 
Therefore none of Chew, Davis or any of the other cited art of record, whether considered alone, or in a combination obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest the limitations of claims 1, 8 and 15, and claims depending therefrom, and thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 9:30am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656